NOT DESIGNATED FOR PUBLICATION

                                         STATE OF LOUISIANA

                                           COURT OF APPEAL

                                             FIRST CIRCUIT

                                              2021 KA 1211



                                        STATE OF LOUISIANA

                                                  VERSUS

                                        JORDAN SINGLETARY



                                                     Judgment Rendered:              1 r    1 4




                       On Appeal from the Nineteenth Judicial District Court
                             In and for the Parish of East Baton Rouge
                                           State of Louisiana
                                         Docket No. 02- 19- 0327

                          Honorable Bonnie F. Jackson,' Judge Presiding




 Hillar C. Moore, III                             Counsel for Appellee
 District Attorney                                State of Louisiana
Jerri Ann Lee
Assistant District Attorney
 Baton Rouge, Louisiana


Lieu T. Vo Clark
                                                  Counsel for Defendant/ Appellant
Louisiana Appellate Project
                                                  Jordan Singletary
Mandeville, Louisiana




                   BEFORE:
                                MCCLENDON, WELCH, AND THERIOT, JJ.

1 Judge Jackson, who presided over this matter, was succeeded by the Honorable Eboni Johnson Rose,
elected in December 2020 to Division K/ Section 4 of the 19th JDC.
  McCLENDON, 3.

           The defendant,     Jordan Singletary, was charged by bill of information with

  molestation of a juvenile, a violation of LSA- R. S. 14: 81. 2. The defendant pled not guilty
  to the charge.
                       The defendant subsequently withdrew his          not guilty plea and,   at a


  Boykin hearing, pled guilty to the amended charge of indecent behavior with juveniles,
  a violation of LSA- R. S. 14: 81.
                                       See Boykin v. Alabama, 395 U. S. 238, 243, 89 S. Ct.
  1709, 1712, 23 L. Ed. 2d 274 ( 1969).
                                              The defendant was sentenced to seven years

  imprisonment at hard labor with the first two years of the sentence to be served
 without benefit of parole, probation, or       suspension of sentence.      The defendant was

 given credit for time served, the balance of the defendant's sentence was subsequently
 suspended,
                   and the defendant was placed on active supervised probation for three
 years.    The defendant now appeals. We affirm the conviction and sentence.

                                              FACTS


          Because the defendant pled guilty, the facts      were not fully developed.      At the


 Boykin hearing, the prosecutor informed the trial court that the defendant previously
 dated the mother of J. W.,
                               the victim, and agreed to watch J. W. between September 28,
 2018 and September 30, 2018.             When J. W.' s mother went to pick up J. W.,          she


 overheard the defendant telling J. W.       to rub his penis.     Additionally, J. W.   told her


 mother that the defendant showed herpornography and attempted to touch her
breasts through her shirt.

                                      ISSUES PRESENTED


          Appellate counsel for the defendant has filed a motion to withdraw as counsel of
record,
           together with a brief referencing the procedures outlined in Anders v.
California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d      493 ( 1967), State v. Tyles, 96-

2669 ( La. 12/ 12/ 97), 704 So. 2d 241 (   per curiam),
                                                          and State v. Benjamin, 573 So. 2d
528 (   La. App.   4 Cir. 1990).
                                   Appellate counsel avers that,   after a conscientious and


thorough review of the record, she has found no nonfrivolous issues to raise on appeal
and no ruling of the trial court that arguably supports    an appeal.
            Appellate counsel has notified the defendant of the filing of this motion and
  informed him of his right to file     a pro se brief.
                                                           The defendant has not filed a pro se
  brief with this court.


           This court has performed an independent, thorough review of the pleadings,
  minute entries, bill of information, and transcripts in the appeal record.      The defendant

  was properly charged by bill of information; the bill was signed by the District Attorney
  or an assistant district attorney.
                                           The defendant was present and represented by
  counsel at arraignment, sentencing,      and guilty plea.    The sentence imposed is legal in
 all respects.
                 See Benjamin, 573 So. 2d at 531.

           While appellate counsel makes no specific argument on appeal, she asks us to
 review the record for patent error.
                                            This court routinely reviews the record for error
 under LSA- C. Cr.P. art. 920( 2),
                                     whether or not such a request is made by a defendant or
 defense counsel. Under LSA- C. Cr. P. art. 920( 2),
                                                          we are limited in our review to errors

 discoverable by a mere inspection of the pleadings and proceedings without inspection
of the evidence.
                     See State v. Price, 2005- 2514 ( La. App. 1 Cir. 12/ 28/ 06),   952 So. 2d
 112, 123- 25 ( en banc), writ denied, 2007- 0130 ( La. 2/ 22/ 08),
                                                                    976 So. 2d 1277. After a

careful review of the record in these proceedings, we have found no reversible patent
errors.




          Our independent review reveals no nonfrivolous issues which arguably support
this appeal.     Accordingly,
                                the defendant's conviction and sentence are affirmed.
Appellate counsel' s motion to withdraw as attorney of record is hereby granted.
                                        CONCLUSION

     CONVICTION AND SENTENCE                 AFFIRMED;
ATTORNEY OF RECORD GRANTED.                                   MOTION TO WITHDRAW AS




                                              3